                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DAVID IVEY,

                  Petitioner,                           8:19CV153

      vs.
                                                     MEMORANDUM
TOM BARR,                                             AND ORDER

                  Respondent.


      This matter is before the court on Respondent’s Motion to Strike and Motion
for Leave to Supplement Designation of State Court Records. (Filing No. 21.)
Respondent asks the court to strike Filing No. 18-1 as it is an incomplete copy of
the Petitioner’s Petition for Further Review and seeks leave to supplement the
designation of state court records with a complete copy. Upon consideration,

      IT IS ORDERED that:

       1.    Respondent’s motion (filing no. 21) is granted. Filing No. 18-1 is
stricken from the record in this case.

      2.    Respondent shall file a complete copy of Petitioner’s Petition for
Further Review as a supplement to the Designation of State Court Records (filing
nos. 9, 11, & 18) by February 28, 2020, which is also the due date for
Respondent’s answer and supporting brief.
Dated this 27th day of February, 2020.

                                      BY THE COURT:


                                      Richard G. Kopf
                                      Senior United States District Judge




                                  2
